Ellis, J.
(concurring) — The witness should have been required to answer the question as to what he did. That question at least was not impeaching in its character. The answer might have had a tendency to show a consenting mind and disposition on the part of the prosecuting witness. The question was proper and called for an answer possibly material on the question whether the consent to improper relations with appellant was under a promise of marriage. Prior lewd conduct is always material in such a case. I concur in result.